                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 REBECCA LYNN SHELTON,                           )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   No. 2:18-cv-00093
                                                 )
 ANDREW M. SAUL, Commissioner of                 )
 Social Security,                                )
                                                 )
        Defendant.                               )


                                            ORDER

       In this social security appeal, the Magistrate Judge issued a Report and Recommendation

(“R&R”) (Doc. No. 26) recommending that the Court deny Rebecca Lynn Shelton’s Motion for

Judgment on the Administrative Record (Doc. No. 19) and affirm the Social Security

Administration’s (“Commissioner”) decision denying benefits. Shelton filed objections to the

R&R (Doc. No. 27), to which the Commissioner has responded in opposition (Doc. No. 28).

Having considered the matter de novo as required by Federal Rule of Civil Procedure 72(b), the

Court agrees with the recommended disposition and will overrule Shelton’s objections.

       The Court will not repeat the entire factual background and procedural history of this case

because it is aptly set forth in the R&R. (See Doc. No. 26 at 2-4, 9-13, 17-18.) In short, Shelton

filed an application for Title II Disability Insurance Benefits (“DIB”) and for Title XVI

Supplemental Security Income, claiming she had been disabled and unable to work since

December 18, 2012 because of depression, post-traumatic stress disorder, bipolar disorder, and
anxiety. (AR 103, 116, 342. 1) Consulting examiner Dr. Terrence Leveck evaluated Shelton’s

symptoms on two separate occasions, 2 opining in 2013 that Shelton could “sit[,] . . . stand and

walk for seven hours out of eight[,] . . . and carry 10 pounds occasionally” (AR 909), and opining

in 2016 that “[s]he could lift and carry 5 pounds frequently and 10 pounds occasionally with

limitation due to her back pain” (AR 1272). Dr. Leveck also issued a Medical Source Statement

in 2016 indicating that Shelton could not reach overhead because of her neck, and that she could

only occasionally engage in other reaching, pushing, or pulling activities because of her back. (AR

1274-75.)

       The ALJ determined that Shelton has the residual functional capacity (“RFC”) to perform

light work, which “involves lifting no more than 20 pounds at a time with frequent lifting or

carrying of objects weighing up to 10 pounds.” 20 C.F.R. §§ 404.1567(b), 416.967(b). In reaching

this conclusion, the ALJ gave Dr. Leveck’s opinions “little weight” because (1) they were “overly

restrictive when compared to the MRIs of [Shelton’s] spine that showed only mild to moderate

degenerative changes,” (2) there was “little evidence to support Dr. Leveck’s lifting and carrying

limitations” because Shelton “had normal grip strength and normal strength in her upper and lower

extremities during both of [Dr. Leveck’s] physical exams,” and (3) “during physical exams [by the

Cookeville Wellness Clinic in] 2016 and 2017, [Shelton] had normal range of motion in her upper




1
  To be consistent with the R&R’s citing conventions, the Court will cite to the certified
administrative record (Doc. No. 15) as “AR” and will refer to all page numbers cited therein by
the Bates stamp at the bottom right corner of each page.
2
  Shelton disagrees with the R&R’s suggestion that record evidence about Shelton’s physical
condition after December 31, 2012 has little probative value to her DIB claim. (Doc. No. 26 at 13;
Doc. No. 27 at 2-3.) However, this dispute is immaterial to the Court’s analysis because the R&R
later noted that “even assuming that [Dr. Leveck’s 2013 opinion] sheds light on Shelton’s health
before December 31, 2012, and thus has some probative value for her DIB claim, the ALJ’s
analysis of this evidence is supported by substantial evidence.” (Doc. No. 26 at 14.)
                                                2
and lower extremities, and normal strength.” (AR 21-23.) Based on Shelton’s age, education, work

experience, and RFC to perform light work, the ALJ found that Shelton could perform other

substantial gainful employment and issued a written decision on March 5, 2018 denying benefits.

(AR 14-25.)

       Shelton’s primary and overriding objection is that “[t]he ALJ failed to properly weigh the

opinion of consulting examiner, Dr. Leveck,” in formulating Shelton’s RFC. (Doc. No. 27 at 1;

AR 21.) Specifically, Shelton insists that the ALJ’s RFC determination was not supported by

substantial evidence because the ALJ did not explain why her normal grip strength and normal

strength in her upper and lower extremities contradicted Dr. Leveck’s lifting and carrying

limitations. (Doc. No. 27 at 3-4.) Shelton also argues that the ALJ cherry-picked evidence from

two Cookeville Wellness Clinic treatment notes to support a finding that she had normal range of

motion and strength, but ignored evidence in those same treatment notes indicating that she

suffered from tenderness and muscle spasms in multiple areas of her back. (Id. at 4-5.) Last,

Shelton contends that the ALJ “wholly ignored” Dr. Leveck’s opinion that she should never engage

in overhead reaching due to her neck impairments and should engage in other reaching, pushing,

and pulling activities only occasionally due to her back impairments. (Id. at 5.)

       The critical question before the Court is whether the ALJ’s RFC determination was

supported by substantial evidence and whether the ALJ applied the correct legal standards. 42

U.S.C. § 405(g); see also Walters v. Comm’r of Social Sec., 127 F.3d 525, 528 (6th Cir. 1997).

“Under the substantial-evidence standard, a court looks to an existing administrative record and

asks whether it contains ‘sufficen[t] evidence’ to support the agency’s factual determinations.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co. v. NLRB,

305 U.S. 197, 229 (1938)). Substantial evidence is “more than a mere scintilla . . . and means only



                                                 3
. . . such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Id. (quoting Consolidated Edison at 229). “[I]f substantial evidence supports the ALJ’s decision,

this Court defers to that finding ‘even if there is substantial evidence in the record that would have

supported an opposite conclusion.’” Blakley v. Comm’r of Social Sec., 581 F.3d 399, 406 (6th Cir.

2009) (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

        Upon de novo review of the record, as cabined by the “highly deferential” substantial

evidence standard, Somberg ex rel. Somberg, 908 F.3d 162, 173 (6th Cir. 2018), the Court agrees

with the ALJ’s RFC determination and the Magistrate Judge’s recommended affirmance. Shelton

understandably points to evidence in the record about her neck and back pain to support her claim

of disability, but “[m]erely marshaling evidence to suggest that [she] is disabled . . . is insufficient;

to prevail on appeal, [Shelton] must demonstrate that the ALJ’s determination that [she] was not

disabled is not supported by substantial evidence.” Peterson v. Comm’r of Soc. Sec., 552 F. App’x

533, 540 (6th Cir. 2014); see also Blakley, 581 F.3d at 406 (“The substantial-evidence standard . .

. presupposes that there is a zone of choice within which the decisionmakers can go either way,

without interference by the courts.”). Here, there was more than a mere scintilla of evidence that

Shelton’s normal grip and upper body strength would allow her to perform light work, even despite

her alleged neck and back impairments. Specifically, the Magistrate Judge observed:

        ALJ Grissom further found that there was little evidence to support Dr. Leveck’s
        lifting and carrying limitations because Shelton “had normal grip strength and
        normal strength in her upper and lower extremities during both of his physical
        exams.” (AR 23.) Dr. Leveck’s 2013 exam found that “[s]trength testing of
        [Shelton’s] grips, wrists, and elbows was normal.” (AR 908.) He also found that
        “[s]he was able to stand independently on both lower extremities and squat two-
        thirds of the way to the floor.” (AR 909.) Shelton argues that the ALJ “conflate[d]
        [her] normal grip strength with her ability to carry and lift weight” (Doc. No. 19-1,
        PageID# 2820), but she has not cited any authority to support the proposition that
        normal grip, wrist, and elbow strength are unrelated to lifting ability for purposes
        of determining a claimant’s RFC. Further, her argument that her lifting and carrying
        limitations “stem[] from her cervical pain with radiculopathy[,] as noted by Dr.

                                                   4
       Leveck[,]” is not supported by the record evidence. (Id.) Dr. Leveck did not
       diagnose Shelton with cervical spine issues in April 2013 and did not attribute her
       lifting limitations to cervical pain. Indeed, even in 2016, Dr. Leveck attributed
       Shelton’s lifting limitations to her back and knee pain and attributed her separate
       overhead reaching limitations to her cervical pain.

       ...

       [A]s explained above, Dr. Leveck attributed Shelton’s severe reaching restrictions
       to her neck and back pain (AR 1274), and the record shows that ALJ Grissom
       considered MRIs of Shelton’s neck and back from 2012 and 2017 to show only
       mild to moderate degenerative changes that did not warrant Dr. Leveck’s
       limitations (AR 19, 22, 23). These findings support ALJ Grissom’s determination
       that Shelton could perform light work. See Downs, 634 F. App’x at 553; Duncan,
       801 F.2d at 853–54. Contrary to Shelton’s arguments, ALJ Grissom therefore
       provided a “‘logical bridge between the evidence and the conclusion that [Shelton]
       is not disabled.’” Gilliam v. Astrue, No. 2:10-CV017, 2010 WL 2837260, at *3
       (E.D. Tenn. July 19, 2010) (quoting Craft v. Astrue, 539 F.3d 668, 673 (7th Cir.
       2008)). While Shelton points to other record evidence documenting tenderness in
       her cervical spine (Doc. No. 24), ALJ Grissom considered that evidence (AR 20)
       and, even if the evidence is considered to be substantial, it is insufficient on its own
       to warrant reversal.

(Doc. No. 26 at 15.) The Court agrees with the ALJ’s conclusion for the reasons cogently

articulated in the R&R.

       Ideally, the ALJ would have explicitly articulated why Shelton’s normal grip and upper

body strength would allow her to perform light work, particularly considering Shelton’s potential

neck and back pain and the reaching limitations identified in Dr. Leveck’s Medical Source

Statement. But “it is well settled that . . . ‘[a]n ALJ can consider all the evidence without directly

addressing in his written decision every piece of evidence submitted by a party[,] . . . so long as

his factual findings as a whole show that he implicitly resolved such conflicts.’” Kornecky v.

Comm’r of Soc. Sec., 167 F. App’x 496, 507-08 (6th Cir. 2006) (quoting Loral Defense Systems-

Akron v. NLRB, 200 F.3d 436, 453 (6th Cir. 1999)). By giving great weight to Shelton’s MRI

showing only mild degenerative changes in her spine, as well as the medical expert opinions that

were consistent with those MRIs, the ALJ implicitly resolved the conflict between Shelton’s neck


                                                  5
and back pain and her ability to perform light work. And as the R&R notes, “Shelton has not

pointed to any other evidence in the relevant period that is inconsistent with these MRI findings

or would otherwise support greater functional limitations than those set by ALJ Grissom’s adopted

RFC.” (Doc. No. 26 at 14.) Moreover, the ALJ neither misstated nor ignored Dr. Leveck’s opinions

or the Cookeville Wellness Clinic treatment notes; he instead based his RFC determination on

Shelton’s “statements concerning the intensity, persistence and limiting effects of [her] symptoms

[not being] entirely consistent with the medical evidence and other evidence in the record. . . .”

(AR 22.) Thus, the Court finds that the ALJ’s RFC determination was supported by substantial

evidence.

       Shelton’s next objection is that the ALJ failed to properly explain why he chose not to

adopt portions of Dr. Lotfis’ opinion after affording it some weight. (Doc. No. 27 at 6.) In support

of this objection, Shelton merely “reasserts and relies upon the arguments set forth in her

Memorandum of Law in Support of a Motion for Judgment on the Administrative Record.” (Id.)

Only “specific written objections” to the Magistrate Judge’s proposed factual findings and legal

conclusions are considered “proper” for the district court’s consideration. Fed. R. Civ. P. 72(b)(2).

Moreover, the Court’s Local Rules require that proper objections “must state with particularity the

specific portions of the Magistrate Judge’s report or proposed findings or recommendations to

which an objection is made . . . to apprise the District Judge of the bases for the objections.” L.R.

72.02(a). “The filing of vague, general, or conclusory objections does not meet the requirement of

specific objections and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x

354, 356 (6th Cir. 2001) (citing Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Thus, Shelton’s

objection is improper to the extent it reflects her general disagreement with the R&R. See J.A. v.

Smith Cty. School Dist., 364 F. Supp. 3d 803, 812 (M.D. Tenn. Mar. 6, 2019) (quoting VanDiver



                                                 6
v. Martin, 304 F. Supp. 2d 934, 938 (E.D. Mich 2004)) (“[A]n ‘objection’ that does nothing more

than state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has

been presented before, is not an ‘objection’ as that term is used in this context.”).

       For the foregoing reasons, the Court orders as follows:

       1.      The R&R (Doc. No. 26) is APPROVED AND ADOPTED;

       2.      Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 19) is

DENIED; and

       3.      The Commissioner’s decision denying benefits is AFFIRMED.

       The Clerk of the Court shall enter a final judgment in accordance with Federal Rule of

Civil Procedure 58 and close this file.

       IT IS SO ORDERED.



                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  7
